DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the reply filed on 06/28/2022.

Claims 50, 51, 56, 57, 61-64, 66-76, 78-82, 84, 86, 89 and 90  have been amended. 
Claims 1-49 have been canceled. 
Claims 50-90 are pending.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter J. Mollick on 07/14/2022.

The application has been amended as follows: 

Paragraph [0008], line 15, from the specification, “patents 9,453,557 and 9,453,557” has been changed to - - patents 9,453,557 and 6,945,516 - -.

In each of claims 50, 51, 56, 57, 61-64, 66-76, 78-82, 84, 86, 89 and 90,  the status identifier has been changed from “New” to - - Currently Amended - -.

In each of claims 52-55, 58-60, 65, 77, 83, 85, 87 and 88, the status identifier has been changed from “New” to - - Previously Presented - -.
In claim 68, line 11, “the measurement” has been changed to - - a measurement - -.
In claim 71, line 11, “the measurement” has been changed to - - a measurement - -.
In claim 78, line 26, “assembly first” has been changed to - - assembly the first - -.
REASONS FOR ALLOWANCE

Claims 50-90 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 50 and 78, see Office action mailed on 06/23/2022, for the examiner’s statement of reason for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/           Primary Examiner, Art Unit 3677